DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 8, and 15, taking claim 1 as exemplary: 
Though Horrell et al., (US 2017/0262818 A1), part of the prior art made of record, teaches the execution of an algorithm based on factors in paragraph [0061] through the determining of whether a predictive model should be executed locally or remotely depending on the input data.
And though McElhinney et al., (US 2016/0371585 A1), part of the prior art made of record, teaches the execution of an algorithm based on factors and historical data in paragraphs [0031]-[0033] through the use of expected cost versus accuracy tradeoff for running a predictive model on a local analytics devices instead of running it remotely.
And though Wang et al., (US 2017/0248995 A1), part of the prior art of record, teaches a selection of a prediction model in paragraph [0024].
The primary reason for marking of allowable subject matter of independent claims 1, 8, and 15, taking claim 1 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system, method, and computer program product comprising:
“system identifying a set of influencing factors capable of influencing the system's selection of an optimal runtime module…
the system predicting outcomes that would be produced by running, in response to the request, each module of the plurality of runtime modules, where the system has been trained to predict the outcomes by a machine-learning component that infers future outcomes from a record of previous outcomes produced by running any of the plurality of runtime modules in a presence of at least one factor of the set of influencing factors; the system selecting an optimal runtime module of the plurality of runtime modules as a function of the predicting; and the system initiating steps that direct the optimal runtime module to perform the algorithm.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the determining of an module to run an algorithm based on factors and the use of historical data, it does not teach the use of machine learning to determine a future outcome of running an algorithm on a module based on record of previous outcomes produced by running the same algorithm on any of the plurality of runtime modules in a presence of at least one factor of the set of influencing factors that are self-identified by the system and then the system selecting an optimal runtime module from a plurality of runtime modules as a function of that predicting with the system initiating steps that direct the optimal runtime module to perform the algorithm.
Dependent claim(s) 2-7, 9-14, and 16-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8, and 15 upon which claims 2-7, 9-14, and 16-20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124